Citation Nr: 1821337	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-32 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976.

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case for the issue on appeal, as it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

During the December 2017 hearing, the Veteran testified that his right ankle sprain has gotten worse since his last VA examination in December 2013.  A new VA examination is necessary to assess the Veteran's current level of disability.  Furthermore, the Veteran testified to receiving additional medical treatment from the Loma Linda VA Medical Center since 2016, when his VA medical records were last associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA examination by an appropriately qualified VA health care professional  to determine the current severity of his right ankle strain using the most recent DBQ examination form.  All necessary tests should be conducted.

The VA examiner is reminded to provide findings as to:

a).  Ankylosis of the ankle; 
b).  Ankylosis of the subastragalar or tarsal joint;
c).  Marked, moderate, or no limited motion of the ankle; and
d).  Malunion of the os calcis or astragalus.

In addition to all required findings, the VA examiner should provide findings as to the range of motion of the right ankle, including plantar flexion and dorsiflexion.  The VA examiner must include range of motion testing in the following areas:

a).  Active motion;
b).  Passive motion;
c).  Weight-bearing; and
d).  Nonweight-bearing.

The VA examiner should also test the range of motion of the opposite undamaged ankle.

If the VA examiner is unable to conduct the required testing or concludes that the required testing are not necessary in this case, he or she should clearly explain why that is so.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The VA examiner must provide a complete rationale for all findings and opinions.

4.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




